Exhibit 10.6
AMENDED AND RESTATED CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP
     This Amended and Restated Continuing Agreement of Guaranty and Suretyship
(the “Guaranty”), dated as of this 26th day of June, 2008, is jointly and
severally given by each of the undersigned and each of the other Persons which
become Guarantors hereunder from time to time (each a “Guarantor” and
collectively the “Guarantors”) in favor of PNC Bank, National Association, as
agent for the Banks (the “Agent”) in connection with that Amended and Restated
Credit Agreement, dated as of the date hereof, by and among Westmoreland Mining
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors now
or hereafter party thereto, the Agent, and the Banks now or hereafter party
thereto (the “Banks”) (as amended, restated, modified, or supplemented from time
to time hereafter, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement.
     1. Guarantied Obligations. To induce the Agent and the Banks to make loans
and grant other financial accommodations to the Borrower under the Credit
Agreement, each Guarantor hereby jointly and severally, unconditionally and
irrevocably guaranties to the Agent and each Bank and each Affiliate of each
Bank and the Collateral Agent on behalf of the Banks, and becomes surety, as
though it was a primary obligor for, the full and punctual payment and
performance when due (whether on demand, at stated maturity, by acceleration, or
otherwise and including any amounts which would become due but for the operation
of an automatic stay under the federal bankruptcy code of the United States or
any similar laws of any country or jurisdiction) of (i) all Obligations,
including, without limiting the generality of the foregoing, all obligations
(including any interest or currency swap, future, option or other interest rate
protection or similar agreements (collectively, “Bank-Provided Interest Rate
Hedges”)), liabilities, and indebtedness from time to time of the Borrower or
any other Guarantor to the Agent or any of the Banks or any Affiliate of any
Bank under or in connection with the Credit Agreement or any other Loan
Document, whether for principal, interest, fees, indemnities, expenses, or
otherwise, and all refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness are direct or indirect, secured or unsecured, joint
or several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding (including, without limitation, interest after
default), even if the claim for such obligation, liability, or indebtedness is
not enforceable or allowable in such proceeding, and including all Obligations,
liabilities, and indebtedness arising from any extensions of credit under or in
connection with the Loan Documents from time to time, regardless whether any
such extensions of credit are in excess of the amount committed under or
contemplated by the Loan Documents or are made in circumstances in which any
condition to extension of credit is not satisfied) (ii) any obligation or
liability of any of the Loan Parties arising out of overdrafts on deposits or
other accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return of unpaid, or other
failure of the Agent or any Bank to receive final payment for, any check, item,
instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Agent’s or any

 



--------------------------------------------------------------------------------



 



Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements, and (iii) any
amendments, extensions, renewals and increases of or to any of the foregoing
(all of the foregoing obligations, liabilities and indebtedness are referred to
herein collectively as the “Guarantied Obligations” and each as a “Guarantied
Obligation”). Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty if the Agent, the Collateral Agent or any of the Banks (or any
one or more assignees or transferees thereof) from time to time assign or
otherwise transfer all or any portion of their respective rights and obligations
under the Notes, the Credit Agreement or the other Loan Documents, or any other
Guarantied Obligations, to any other Person in accordance therewith. In
furtherance of the foregoing, each Guarantor jointly and severally agrees as
follows.
     2. Guaranty. Each Guarantor hereby jointly and severally promises to pay
and perform all such Guarantied Obligations immediately upon demand of the
Agent, the Collateral Agent and the Banks or any one or more of them. All
payments made hereunder shall be made by each Guarantor in immediately available
funds in United States Dollars and shall be made without setoff, counterclaim,
withholding, or other deduction of any nature.
     3. Obligations Absolute. The obligations of the Guarantors hereunder shall
not be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Bank, the Agent, the Collateral
Agent or Borrower or any other obligor on any of the Guarantied Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of any Guarantor
or would otherwise operate as a discharge of any Guarantor as a matter of law or
equity. Each of the Guarantors agree that the Guarantied Obligations will be
paid and performed strictly in accordance with the terms of the Loan Documents.
Without limiting the generality of the foregoing, each Guarantor hereby consents
to, at any time and from time to time, and the joint and several obligations of
each Guarantor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following:
     (a) Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Agent, the Collateral Agent or the Banks or any other Person with
respect thereto;
     (b) Any increase, decrease, or change in the amount, nature, type or
purpose of any of the Guarantied Obligations (whether or not contemplated by the
Loan Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Guarantied Obligations; any execution or delivery of any additional Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Loan Document or any of the Guarantied Obligations;
     (c) Any failure to assert any breach of or default under any Loan Document
or any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or

- 2 -



--------------------------------------------------------------------------------



 



contemplated by the Loan Documents, or in circumstances in which any condition
to such extensions of credit has not been satisfied; any other exercise or
non-exercise, or any other failure, omission, breach, default, delay, or
wrongful action in connection with any exercise or non-exercise, of any right or
remedy against the Borrower or any other Person under or in connection with any
Loan Document or any of the Guarantied Obligations; any refusal of payment or
performance of any of the Guarantied Obligations, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guarantied Obligations) to other
obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;
     (d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Agent, the Collateral Agent or the Banks, or any of them, or any
other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by any of the Agent, the Collateral Agent or the Banks, or any of
them, or any other Person in respect of, any direct or indirect security for any
of the Guarantied Obligations. As used in this Guaranty, “direct or indirect
security” for the Guarantied Obligations, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Guarantied Obligations, made by or on behalf of any Person;
     (e) Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation of charter or other organizational document, or forfeiture,
or other change in, restructuring or termination of the corporate, limited
liability or other structure or existence of, the Borrower, any Guarantor or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrower, any Guarantor or any other Person; or any action
taken or election made by the Agent, the Collateral Agent or the Banks, or any
of them (including but not limited to any election under Section 1111(b)(2) of
the United States Bankruptcy Code or any comparable law of any jurisdiction),
the Borrower, any Guarantor or any other Person in connection with any such
proceeding;
     (f) Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by the Borrower, any Guarantor or any other Person with
respect to any Loan Document or any of the Guarantied Obligations; or any
discharge by operation of law or release of the Borrower, any Guarantor or any
other Person from the performance or observance of any Loan Document or any of
the Guarantied Obligations; and
     (g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or

- 3 -



--------------------------------------------------------------------------------



 



limit the liability of, any Guarantor, a guarantor or a surety, excepting only
full, strict, and indefeasible payment and performance of the Guarantied
Obligations in full.
     Each Guarantor acknowledges, consents, and agrees that new Guarantors may
join in this Guaranty pursuant to Section 11.17 [Joinder of Guarantors;
Additional Security Agreements] of the Credit Agreement and each Guarantor
affirms that its obligations shall continue hereunder undiminished.
     4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable law, each Guarantor waives each of
the following:
     (a) All notices, disclosures and demand of any nature which otherwise might
be required from time to time to preserve intact any rights against any
Guarantor, including the following: any notice of any event or circumstance
described in Section 3 hereof; any notice required by any law, regulation or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the
Borrower, any Guarantor or any other Person to comply with any Loan Document or
any of the Guarantied Obligations or any direct or indirect security for any of
the Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower, any Guarantor or any other Person;
     (b) Any right to any marshalling of assets, any right to the filing,
subject to the provisions of Section 6 below, of any claim against the Borrower,
any Guarantor or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise, subject to the
provisions of Section 6 below, against the Borrower, any Guarantor or any other
Person of any other right or remedy under or in connection with any Loan
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations; (except for, following the indefeasible
payment and performance in full of the Guaranteed Obligations, the filing of
claims, or the exercise of rights and remedies under or the exercise of rights
and remedies under or in connection with the Loan Documents, against other Loan
Parties, in each case, as and to the extent permitted by Section 6) any
requirement of promptness or diligence on the part of the Agent, the Collateral
Agent or the Banks, or any of them, or any other Person; any requirement to
exhaust any remedies under or in connection with, or to mitigate the damages
resulting from default under, any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Guaranty or any other Loan Document, and any requirement that
any Guarantor receive notice of any such acceptance;
     (c) Any defense or other right arising by reason of any law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, “one action” laws or the
like), or by reason of any election of remedies or other action or

- 4 -



--------------------------------------------------------------------------------



 



inaction by the Agent, the Collateral Agent or the Banks, or any of them
(including but not limited to commencement or completion of any judicial
proceeding or nonjudicial sale or other action in respect of collateral security
for any of the Guarantied Obligations), which results in denial or impairment of
the right of the Agent, the Collateral Agent or the Banks, or any of them, to
seek a deficiency against the Borrower, any Guarantor or any other Person or
which otherwise discharges or impairs any of the Guarantied Obligations; and
     (d) Any and all defenses it may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like.
     5. Reinstatement. This Guaranty is a continuing obligation of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. Upon termination of all Commitments and
expiration or cancellation of all Letters of Credit and indefeasible payment in
full of all Guarantied Obligations, this Guaranty shall terminate; provided,
however, that this Guaranty shall continue to be effective or be reinstated, as
the case may be, any time any payment of any of the Guarantied Obligations is
rescinded, recouped, avoided, or must otherwise be returned or released by the
Collateral Agent, any Bank or Agent upon or during the insolvency, bankruptcy,
or reorganization of, or any similar proceeding affecting, Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.
     6. Subrogation. No Guarantor shall exercise any rights against Borrower or
any other Guarantor arising in connection with the Guarantied Obligations
(including rights of subrogation, contribution, and the like) until the
Guarantied Obligations have been indefeasibly paid in full and all Commitments
have been terminated and all Letters of Credit have expired or been terminated.
If any amount shall be paid to any Guarantor by or on behalf of Borrower or any
other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Agent, the
Collateral Agent and the Banks and shall forthwith be paid to the Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.
     7. No Stay. Without limitation of any other provision of this Guaranty, if
any declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower, any Guarantor or any other Person of a bankruptcy,
insolvency, reorganization or similar proceeding), the Guarantors agree that,
for the purposes of this Guaranty and their obligations hereunder, the
Guarantied Obligations shall be deemed to have been declared in default or
accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met, and, to the full extent permitted by law, such stay,
injunction or other impediment shall not be applicable to any Guarantor’s
obligations hereunder.

- 5 -



--------------------------------------------------------------------------------



 



     8. Taxes.
     (a) No Deductions. All payments and collections made by or from any
Guarantor hereunder or under any of the other Loan Documents or any
Bank-Provided Interest Rate Hedges shall be made or received free and clear of
and without deduction for any present or future taxes, levies, imposts,
deductions, charges, or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of the Agent or any Bank and all
income and franchise taxes of the United States applicable to the Agent or any
Bank (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to as “Taxes”). If any
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any of the other Loan Documents or any
Bank-Provided Interest Rate Hedges, (i) the sum payable or collectible shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable or collectible under
this Subsection (a)) the Agent or such Bank, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Guarantor shall make such deductions and (iii) such Guarantor shall
timely pay the full amount deducted to the relevant tax authority or other
authority in accordance with applicable Law.
     (b) Stamp Taxes. In addition, each Guarantor agrees to pay any and all
present and future stamp or documentary taxes or any other excise or property
taxes, charges, or similar levies which arise from any payment or collection
made hereunder or from the execution, delivery, or registration of, or otherwise
with respect to, any of the Loan Documents or any Bank-Provided Interest Rate
Hedges (hereinafter referred to as “Other Taxes”).
     (c) Indemnification for Taxes Paid by any Bank. Each Guarantor shall
indemnify each Bank for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Subsection) paid by any Bank and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days from the
date a Bank makes written demand therefor.
     (d) Certificate. Within thirty (30) days after the date of any payment of
any Taxes or Other Taxes by any Guarantor, such Guarantor shall furnish to each
Bank, the original or a certified copy of a receipt evidencing payment thereof.
If no Taxes are payable in respect of any payment by such Guarantor, such
Guarantor shall, if so requested by a Bank, provide a certificate of an officer
of such Guarantor to that effect.
     (e) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due under any of the Loan Documents in any currency (the
“Original Currency”) into another currency (the “Other Currency”), each
Guarantor hereby agrees, to the fullest extent permitted by law, that the rate
of exchange used shall be that at which in accordance with normal banking
procedures each Bank could purchase the Original Currency with the Other
Currency after any premium and costs of exchange on the Business Day preceding
that on which final judgment is given.

- 6 -



--------------------------------------------------------------------------------



 



     (f) The obligation of each Guarantor in respect of any sum due from such
Guarantor to any Bank under any of the Loan Documents shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the business day (being a day on which it
is open for business at its principal office in the United States) following
receipt by any Bank of any sum adjudged to be so due in such Other Currency,
such Bank may in accordance with normal banking procedures purchase the Original
Currency with such Other Currency. If the amount of the Original Currency so
purchased is less than the sum originally due to such Bank in the Original
Currency, each Guarantor agrees, as a separate obligation and notwithstanding
any such judgment or payment, to indemnify such Bank against such loss.
     (g) Without prejudice to the survival of any other agreement or any
Guarantor hereunder, the agreements and obligations of each Guarantor contained
in clauses (a) through (f) directly above shall survive the payment in full of
principal and interest under any Note and the termination of the Credit
Agreement.
     9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.6
[Notices] of the Credit Agreement. The Agent, the Collateral Agent and the Banks
may rely on any notice (whether or not made in a manner contemplated by this
Guaranty) purportedly made by or on behalf of a Guarantor, and the Agent, the
Collateral Agent and the Banks shall have no duty to verify the identity or
authority of the Person giving such notice.
     10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Agent or any Bank of signature pages hereof purporting to be signed on behalf
of any Guarantor shall constitute effective and binding execution and delivery
hereof by such Guarantor.
     11. Setoff, Default Payments by Borrower.
     (a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Agent and the Banks, or any of them, shall have the right from time to time,
without notice to any Guarantor, to set off against and apply to such due and
payable amount any obligation of any nature of any Bank or the Agent, or any
subsidiary or affiliate of any Bank or Agent, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Agent or any Bank or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the Agent, the
Collateral Agent or the Banks, or any of them, shall have given any notice or
made any demand under this Guaranty or under such obligation to the Guarantor,
whether such obligation to the Guarantor is absolute or contingent, matured or
unmatured (it being agreed that the Agent and the Banks, or

- 7 -



--------------------------------------------------------------------------------



 



any of them, may deem such obligation to be then due and payable at the time of
such setoff), and regardless of the existence or adequacy of any collateral,
guaranty, or other direct or indirect security or right or remedy available to
the Agent, the Collateral Agent or any of the Banks. The rights of the Agent and
the Banks under this Section are in addition to such other rights and remedies
(including, without limitation, other rights of setoff and banker’s lien) which
the Agent and the Banks, or any of them, may have, and nothing in this Guaranty
or in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Agent and the Banks, or any of them.
Each of the Guarantors hereby agree that, to the fullest extent permitted by
law, any affiliate or subsidiary of the Agent or any of the Banks and any holder
of a participation in any obligation of any Guarantor under this Guaranty, shall
have the same rights of setoff as the Agent and the Banks as provided in this
Section (regardless whether such affiliate or participant otherwise would be
deemed a creditor of the Guarantor).
     (b) Upon the occurrence and during the continuation of any default under
any Guarantied Obligation, if any amount shall be paid to any Guarantor by or
for the account of Borrower, such amount shall be held in trust for the benefit
of each Bank and Agent and shall forthwith be paid to the Agent to be credited
and applied to the Guarantied Obligations when due and payable.
     12. Construction. The section and other headings contained in this Guaranty
are for reference purposes only and shall not affect interpretation of this
Guaranty in any respect. This Guaranty has been fully negotiated between the
applicable parties, each party having the benefit of legal counsel, and
accordingly neither any doctrine of construction of guaranties or suretyships in
favor of the guarantor or surety, nor any doctrine of construction of
ambiguities in agreement or instruments against the party controlling the
drafting thereof, shall apply to this Guaranty.
     13. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Agent and the Banks, or any of them, and their successors and
permitted assigns; provided, however, that no Guarantor may assign or transfer
any of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void. Without limitation of
the foregoing, the Agent, the Collateral Agent and the Banks, or any of them
(and any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other person, in accordance
with the Credit Agreement and such Guarantied Obligations (including any
Guarantied Obligations resulting from extension of credit by such other Person
under or in connection with the Loan Documents) shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty, and to the extent of its
interest in such Guarantied Obligations such other Person shall be vested with
all the benefits in respect thereof granted to the Agent and the Banks in this
Guaranty or otherwise.

- 8 -



--------------------------------------------------------------------------------



 



     14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) This Guaranty shall be governed by, construed, and enforced in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
regard to its conflict of laws principles.
     (b) EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO THE
GUARANTORS AT THE ADDRESS OR ADDRESSES PROVIDED FOR IN SECTION 11.6 [NOTICES] OF
THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.
     (c) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO JURISDICTION
AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT
TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
     (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
GUARANTY, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE
FULLEST EXTENT PERMITTED BY LAW.
     15. Severability; Modification to Conform to Law.
     (a) It is the intention of the parties that this Guaranty be enforceable to
the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Guaranty shall be held invalid or unenforceable
in whole or in part in any jurisdiction, this Guaranty shall, as to such
jurisdiction, be deemed amended to modify or delete, as necessary, the offending
provision or provisions and to alter the bounds thereof in order to render it or
them valid and enforceable to the maximum extent permitted by applicable Law,
without in any manner affecting the validity or enforceability of such provision
or provisions in any other jurisdiction or the remaining provisions hereof in
any jurisdiction and without invalidating the remaining provisions hereof.
     (b) Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the

- 9 -



--------------------------------------------------------------------------------



 



Banks or such Guarantor or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable as determined in
such action or proceeding, which (without limiting the generality of the
foregoing) may be an amount which is equal to the greater of:
     (A) the fair consideration actually received by such Guarantor under the
terms and as a result of the Loan Documents and the value of the benefits
described in Section 18 (b) hereof, including (and to the extent not
inconsistent with applicable federal and state laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents, or
     (B) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.
     (c) Notwithstanding anything to the contrary in this Section or elsewhere
in this Guaranty, this Guaranty shall be presumptively valid and enforceable to
its full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.
     16. Additional Guarantors. At any time after the initial execution and
delivery of this Guaranty to the Agent, the Collateral Agent and the Banks,
additional Persons may become parties to this Guaranty and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Agent, the Collateral Agent and the Banks a Guarantor Joinder pursuant to
the Credit Agreement. No notice of the addition of any Guarantor shall be
required to be given to any pre-existing Guarantor and each Guarantor hereby
consents thereto.
     17. Joint and Several Obligations. Each of the obligations of each and
every Guarantor under this Guaranty are joint and several with the obligations
of the other Guarantors, and each Guarantor hereby waives to the full extent
permitted by Law any defense it may otherwise have to the payment and
performance of the Obligations that its liability hereunder is limited and not
joint and several. Each Guarantor acknowledges and agrees that the foregoing
waivers and those set forth below serve as a material inducement to the
agreement of the Agent and the Banks to make the Loans, and that the Agent and
the Banks are relying on each specific waiver and all such waivers in entering
into this Guaranty. The undertakings of each Guarantor hereunder secure the
obligations of itself and the other Guarantors. The Agent and the Banks, or any
of them, may, in their sole discretion, elect to enforce or cause the Collateral
Agent to enforce this Guaranty against any Guarantor without any duty or
responsibility to pursue any

- 10 -



--------------------------------------------------------------------------------



 



other Guarantor and such an election by the Agent and the Banks, or any of them,
shall not be a defense to any action the Agent and the Banks, or any of them,
may elect to take against any Guarantor. Each of the Banks and Agent hereby
reserves all rights against each Guarantor.
     18. Receipt of Credit Agreement, Other Loan Documents, Benefits.
     (a) Each Guarantor hereby acknowledges that it has received a copy of the
Credit Agreement and the other Loan Documents and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct. Further, each Guarantor acknowledges and agrees to
perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents.
     (b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with Borrower and the
other Guarantors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.
     19. Miscellaneous.
     (a) Generality of Certain Terms. As used in this Guaranty, the terms
“hereof,” “herein,” and terms of similar import refer to this Guaranty as a
whole and not to any particular term or provision; the term “including,” as used
herein, is not a term of limitation and means “including without limitation.”
     (b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Agent and the Banks. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No delay or
failure of the Agent, the Collateral Agent or the Banks, or any of them, in
exercising any right or remedy under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Agent, the Collateral Agent and
the Banks under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.
     (c) Telecommunications. Each Bank, the Collateral Agent and Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.
     (d) Expenses. Each Guarantor unconditionally agrees to pay all reasonable
costs and expenses, including reasonable attorney’s fees incurred by the Agent,
the Collateral Agent or any of the Banks in enforcing this Guaranty against any
Guarantor and each Guarantor shall pay and indemnify each Bank the Collateral
Agent and Agent for, and hold it harmless from and against,

- 11 -



--------------------------------------------------------------------------------



 



any and all obligations, liabilities, losses, damages, costs, expenses
(including disbursements and reasonable legal fees of counsel to any Bank , the
Collateral Agent or Agent), penalties, judgments, suits, actions, claims, and
disbursements imposed on, asserted against, or incurred by any Bank, the
Collateral Agent or Agent (A) relating to the preparation, negotiation,
execution, administration, or enforcement of or collection under this Guaranty
or any document, instrument, or agreement relating to any of the Obligations,
including in any bankruptcy, insolvency, or similar proceeding in any
jurisdiction or political subdivision thereof; (B) relating to any amendment,
modification, waiver, or consent hereunder or relating to any telecopy or
telephonic or electronic transmission purporting to be by any Guarantor or the
Borrower; (C) in any way relating to or arising out of this Guaranty, or any
document, instrument, or agreement relating to any of the Guarantied
Obligations, or any action taken or omitted to be taken by the Collateral Agent,
any Bank or Agent hereunder, and including those arising directly or indirectly
from the violation or asserted violation by any Guarantor or the Borrower, the
Collateral Agent or Agent or any Bank of any law, rule, regulation, judgment,
order, or the like of any jurisdiction or political subdivision thereof
(including those relating to environmental protection, health, labor, importing,
exporting, or safety) and regardless whether asserted by any governmental entity
or any other Person except for any which arises out of the gross negligence or
willful misconduct of the Collateral Agent, the Agent or any Bank.
     (e) Prior Understandings. This Guaranty, the Credit Agreement and the other
Loan Documents constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.
     (f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent, the Collateral Agent and the Banks, or any of them, any extension of
credit, or any other event or circumstance whatsoever.
     20. No Novation. This Guaranty amends and restates the Continuing Agreement
of Guaranty and Suretyship dated April 27, 2001 (the “Original Guaranty”) and
this Guaranty is not intended to constitute, nor does it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation, or termination of the indebtedness, liabilities, expenses, or
obligations under the Original Guaranty.
[SIGNATURE PAGE FOLLOWS]

- 12 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 1 OF AMENDED AND RESTATED CONTINUING
AGREEMENT OF GUARANTY AND SURETYSHIP]
     IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.

            WESTERN ENERGY COMPANY
      By:   /s/ Douglas P. Kathol   [Seal]    Name:   Douglas P. Kathol     
Title:   Vice President        DAKOTA WESTMORELAND CORPORATION
      By:   /s/ Douglas P. Kathol   [Seal]    Name:   Douglas P. Kathol     
Title:   Vice President        WESTMORELAND SAVAGE CORPORATION
      By:   /s/ Douglas P. Kathol   [Seal]    Name:   Douglas P. Kathol     
Title:   Vice President   

